In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Supervisor of the Town of Ramapo to execute a certain contract, the petitioner appeals from a judgment of the Supreme Court, Rockland County, dated August 31, 1977, which dismissed the petition. Judgment reversed, on the law, with costs, petition granted, the town supervisor is directed to sign the contract approved in Town Resolution No. 77-54 and the town attorney is directed to deliver the contract to petitioner. A contract with the town came into being when the petitioner’s proposal was accepted by the resolution of the town board. Under subdivision 6 of section 64 of the Town Law, the supervisor merely has a ministerial duty to execute a contract awarded by the town board. He was directed to do that in Resolution No. 77-54. The contention of respondents that an article 78 proceeding is not a proper vehicle in which to enforce this duty lacks merit (see Belmar Contr. Co. v State of New York, 233 NY 189). Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.